These appeals from the Appellate Tax Board challenge the correctness of the board’s ruling that a disability contracted in the military service in July, 1940, cannot be the basis of a veteran’s claim for exemption of property from taxation under G. L. c. 59, § 5, Twenty-second (a), as amended through St. 1962, c. 666, § 1. Clause Twenty-second applied inter alla to property of certain classes of persons who served in the armed forces of the United States between September 16, 1940, and December 31, 1946. Subclause (a) defined the class to which Broadhurst claims to belong: “Soldiers and sailors who, as a result of disabilities contracted while in such war time service and in the line of duty, have a disability rating of ten per cent or more . . ..” The board’s ruling was right. Subclause (a) as applied to Broadhurst referred to service between September 16, 1940, and December 31, 1946. The disability was discovered and treated in July, 1940, and the circumstance that it was treated for some period after September 16, 1940, does not support the contention that it was contracted within the stated period. We do not reach the contention of the appellee that the statute had an additional requirement, that is, that the service must not only have been between the specified dates but must also have been at a time when the United States was actually at war. We intend no suggestion.

Decision of Appellate Tax Board affirmed.